In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 15‐1114 
 
JACK BROWN, 
                                                    Plaintiff‐Appellee, 

                                  v. 
 
KEVIN SMITH, 
Mayor of the City of Anderson, et al., 
                                             Defendants‐Appellants. 
                     ____________________ 
                                    
         Appeal from the United States District Court for the 
         Southern District of Indiana, Indianapolis Division. 
           No. 12 CV 1712 — Tanya Walton Pratt, Judge. 
                     ____________________ 

    ARGUED SEPTEMBER 11, 2015 — DECIDED JUNE 28, 2016 
                     ____________________ 

    Before BAUER, WILLIAMS, and HAMILTON, Circuit Judges. 
    WILLIAMS, Circuit Judge. During his lengthy tenure at the 
City  of  Anderson  Transit  System  (CATS),  Plaintiff  Jack 
Brown  developed  diabetes  and  became  unable  to  maintain 
his  commercial  driver’s  license  (CDL).  For  nearly  a  decade, 
this  development  proved  irrelevant—at  least  from  an  em‐
ployment  standpoint.  However,  several  years  after  being 
2                                                       No. 15‐1114 

promoted  to  a  position  that  required  a  CDL,  Brown  was 
fired. He sued the City of Anderson and others, alleging that 
his  termination  amounted  to  disability  discrimination  since 
possession of a CDL was not an essential function of his job. 
After the City unsuccessfully moved for summary judgment, 
a jury sided with Brown and awarded him damages.  
    The City raises several arguments on appeal. Principally, 
it contends that the district court should have ruled as a mat‐
ter of law that possession of a CDL was an essential job func‐
tion.  Alternatively,  the  City  claims  that  the  district  court 
erred  in instructing the jury about  the essential‐function  in‐
quiry,  and  in  concluding  that  Brown  adequately  mitigated 
his  damages.  We  disagree.  The  essential‐function  issue  is  a 
factual  question  that  was  properly  put  before  the  jury,  and 
the  district  court’s  jury  instructions  on  this  issue  were  con‐
sistent  with  federal  regulations  and  our  precedent.  We  also 
conclude  that  Brown  reasonably  attempted  to  mitigate  his 
damages  by  starting  his  own  trailer‐hauling  business,  de‐
spite the fact that the business ultimately failed. So we affirm 
the district court’s judgment.  
                       I. BACKGROUND 
   Brown held several different positions during his 28‐year 
career at CATS, and his trajectory at the company appears to 
have tracked the City’s shifting political winds. From 1984 to 
1998,  he  worked  as  a  bus  driver—initially  as  an  “extra 
board” (i.e., part‐time) driver, then as a full‐time driver. Both 
positions required him to possess a CDL, and he did so. He 
was  later  elevated  to  a  dispatcher  position,  which  did  not 
involve  driving  responsibilities  or  require  a  CDL.  This  pro‐
motion  proved  fortuitous  when,  after  developing  insulin‐
dependent  diabetes,  Brown  had  to  relinquish  his  CDL. 
No. 15‐1114                                                          3

Throughout this period, Brown was an active participant in 
the City’s Democratic Party. 
    In 2004, Brown was demoted to  the position of mechan‐
ic’s  helper—a  demotion  that  coincided  with  the  election  of 
Kevin  Smith,  a  Republican,  as  Mayor.  Although  possession 
of  a  CDL  was  listed  in  the  job  description,  CATS  granted 
Brown  an  accommodation  (i.e.,  an  exemption)  whereby  he 
could  maintain the  job without  re‐obtaining a  CDL. Several 
years later, when Smith was defeated by a Democrat, Brown 
was  promoted  to  a  street‐supervisor  position.  In  this  new 
position, Brown helped ensure that drivers left the bus gar‐
age with the requisite paperwork and with operational vehi‐
cles. Like his previous mechanic’s helper possession, posses‐
sion of a CDL was listed in the street‐supervisor job descrip‐
tion. Although Brown did not obtain an explicit CDL‐related 
accommodation  for  this  new  position,  his  supervisors  were 
aware of his inability to obtain a CDL when they promoted 
him. 
    Brown worked as a street supervisor until he was fired in 
2012—shortly  after  Smith  regained  his  mayoral  seat. 
Brown’s  termination  notice  listed  his  inability  to  “obtain 
CDL as required in job description” as the reason for his fir‐
ing. Brown did not apply for any jobs at CATS or elsewhere 
in the ensuing months. Instead, he started his own business 
hauling trailers across the country. But after about a year in, 
the business failed to generate adequate revenue, and Brown 
began collecting Social Security disability benefits.  
     Brown ultimately filed suit against the City, alleging that 
it  failed  to  accommodate  his  diabetes‐related  disability  in 
violation  of  the  Americans  with  Disabilities  Act,  and  that  it 
retaliated against him in response to his support for Smith’s 
4                                                        No. 15‐1114 

Democratic  opponent  in  violation  of  the  First  Amendment. 
The  district  court  denied  the  City’s  motion  for  summary 
judgment, concluding that a genuine factual issue existed as 
to whether driving a bus while possessing a CDL was an es‐
sential function for street supervisors, and whether political 
loyalty was a prerequisite for the supervisor position.  
    A  jury  trial  ensued  and  at  its  conclusion,  the  jury  found 
for  Brown  on  the  ADA  claim  and  for  the  City  on  the  First 
Amendment claim. Brown was awarded $25,200 by the jury 
in  compensatory  damages,  and  $65,274.64  by  the  court  in 
lost wages, benefits, and interest. This appeal followed. 
                          II. ANALYSIS 
    The Americans with Disabilities Act prohibits employers 
from “discriminat[ing] against a qualified individual  on the 
basis of disability in regard to … [the] discharge of employ‐
ees.”  42  U.S.C.  §  12112(a).  Such  discrimination  can  take  the 
form  of  “not  making  reasonable  accommodations  to  the 
known physical or mental limitations of an otherwise quali‐
fied  [employee]  with  a  disability,”  so  long  as  such  accom‐
modation would not “impose an undue hardship on the op‐
eration of the business.” Id. § 12112(b)(5)(A). An employee is 
“qualified” if she “can perform the essential functions of the 
employment  position,”  with  or  without  “reasonable  accom‐
modation.” Id. § 12111(8). 
    The  principal  dispute  here  concerns  the  “essential  func‐
tion”  question—specifically,  whether  the  district  court 
should  have  resolved  the  issue  (instead  of  the  jury),  and 
whether time spent driving a bus while possessing a CDL is 
a  relevant  factor.  The  parties  also  dispute  whether  Brown 
No. 15‐1114                                                             5

had  adequately  mitigated  his  damages  while  operating  his 
trailer‐hauling business. 
    A.  “Essential  Function”  Issue  Was  Factual  Question 
    for Jury  
    The City contends that the district court should have en‐
tered  summary  judgment  in  its  favor  on  Brown’s  ADA 
claim.  Specifically,  it  insists  that  the  essential‐function  in‐
quiry was a question of law for the district court (and not the 
jury), since the job description for Brown’s street‐supervisor 
position “establishes—as a matter of law—that the City con‐
siders the CDL requirement to be an essential job function.” 
We disagree.  
     The essential‐function inquiry is a factual question, not a 
question of law. As Brown notes, a “question of law” typical‐
ly  concerns  “the  meaning  of  a  statutory  or  constitutional 
provision,  regulation,  or  common  law  doctrine  rather  than 
…  whether  the  party  opposing  summary  judgment  had 
raised  a  genuine  issue  of  material  fact.”  Ahrenholz  v.  Bd.  of 
Trustees  of  Univ.  of  Ill.,  219  F.3d  674,  676–77  (7th  Cir.  2000) 
(involving interlocutory appeals); see also, e.g., Ortiz v. Jordan, 
562 U.S. 180, 190 (2011) (observing that pure questions of law 
“typically involve contests not about what occurred, or why 
an action was taken or omitted, but disputes about the sub‐
stance and clarity of pre‐existing law”); Houskins v. Sheahan, 
549 F.3d 480, 489 (7th Cir. 2008) (“While we owe deference to 
the  jury’s  resolution  of  the  contested  factual  issues,  the  de‐
termination  of  whether  speech  is  constitutionally  protected 
is  a  question  of  law  for  the  court.”).  Our  recent  decision  in 
Shell v. Smith, 789 F.3d 715 (7th Cir. 2015)—a case with near‐
ly identical facts—illustrates this point.  
6                                                        No. 15‐1114 

    In  Shell,  the  plaintiff  worked  at  CATS  as  a  former  me‐
chanic’s  helper,  which,  according  to  the  job  description,  re‐
quired  him  to  have  a  CDL.  Although  his  poor  hearing  and 
vision prevented him from obtaining a CDL, he held the po‐
sition  for  12  years.  When  a  new  general  manager  was  in‐
stalled, the plaintiff’s employment was terminated due to his 
inability  to  obtain  a  CDL.  The  district  court  granted  the 
City’s motion for summary judgment on the plaintiff’s ADA 
claim  but  we  reversed.  In  doing  so,  we  recognized  that  the 
essential‐function issue was a factual question, insofar as we 
concluded that a genuine factual issue existed as to whether 
a  CDL  was  necessary  to  perform  the  essential  functions  of 
the mechanic’s helper position. Id. at 717.  
    And  because  the  essential‐function  inquiry  is  a  factual 
question that  goes  to the sufficiency of the evidence, it can‐
not be preserved for appellate review after trial solely with a 
summary  judgment  motion;  rather,  the  complaining  party 
must  file  a  post‐verdict  motion  under  Rule  50(b).  Ortiz,  562 
U.S.  at  189  (2011);  Unitherm  Food  Sys.,  Inc.  v.  Swift‐Eckrich, 
Inc.,  546  U.S.  394,  401–02  (2006).  Because  the  City  failed  to 
file  such  a  motion  here,  it  has  waived  its  bid  to  win  judg‐
ment as a matter of law on this ground. See id. 
     Even  if  the  City  had  not  waived  its  sufficiency‐of‐the‐
evidence argument, there is ample evidence here to support 
the jury’s conclusion—expressly noted on the verdict form—
that having a CDL was not an essential function. To be sure, 
Brown’s job description lists possession of a CDL as a job re‐
quirement, but the content of a job description is merely one 
of several factors courts consider when determining whether 
a function is essential. 29 C.F.R. § 1630.2(n)(3); Shell, 789 F.3d 
at  718.  One  such  factor  concerns  the  “employer’s  judgment 
No. 15‐1114                                                           7

as  to  which  functions  are  essential.”  29  C.F.R. 
§ 1630.2(n)(3)(i).  Here,  Brown’s  supervisor,  Mark  Baugher, 
testified  that  he  knew  Brown  did  not  have  a  CDL  when 
Brown  became  a  street  supervisor,  and  that  driving  buses 
was  not  a  key  responsibility  for  supervisors  because  other 
individuals with CDLs were typically available to drive bus‐
es when necessary.  
    Two other relevant factors are the “amount of time spent 
on  the  job  performing  the  function,”  and  the  “work  experi‐
ence  of  past  incumbents  in  the  job.”  Id.  §§  1630.2(n)(3)(iii), 
(vi).  Here,  Brown  testified  he  performed  the  duties  of  his 
street‐supervisor  position  for  four  years  without  ever  need‐
ing to drive a bus. Baugher testified that during his own 20‐
year  tenure  as  a  street  supervisor,  only  once  did  an  emer‐
gency arise in which he drove a bus. And Leo Williams, yet 
another  former  street  supervisor,  testified  that  during  his 
four‐year tenure, he drove a bus only three or four times. 
    In  addition,  one  may  consider  the  “consequences  of  not 
requiring  the  incumbent  to  perform  the  function.”  Id. 
§ 1630.2(n)(3)(iv). Both Brown and John Inholt, another street 
supervisor, testified that replacement drivers could general‐
ly  be  secured  within  10  minutes,  which  allowed  street  su‐
pervisors  to  focus  on  ensuring  that  other  bus  drivers  were 
operating  adequately.  So  there  was  adequate  evidence  to 
support the jury’s conclusion that having a CDL was not an 
essential job function. 
   B. Jury  Instruction  Proper  Regarding  Time  Spent  on 
   Essential Functions 
    The City also contends that the district court erred by in‐
structing the jury that, in determining whether possession of 
8                                                         No. 15‐1114 

a  CDL  was  an  essential  function,  it  could  consider  “the 
amount of time spent on the job performing the function in 
question.” We review a district court’s decisions on jury in‐
structions  for  abuse  of  discretion.  Aldridge  v.  Forest  River, 
Inc., 635 F.3d 870, 876 (7th Cir. 2011). Reversal is warranted 
only  if  an  instruction  misstates  the  law  in  a  way  that  mis‐
guides the jury to the extent that the complaining party suf‐
fered  prejudice.  Hasham  v.  Cal.  State  Bd.  of  Equalization,  200 
F.3d 1035, 1051 (7th Cir. 2000). 
    The  City  concedes,  as  it  must,  that  federal  regulations 
unambiguously  state  that  “[e]vidence  of  whether  a  particu‐
lar function is essential includes, but is not limited to,” time 
spent  performing  the  function.  29  C.F.R.  §  1630.2(n)(3);  see 
also Shell, 789 F.3d at 718. The City offers several reasons for 
ignoring these regulations, but none are persuasive.  
    The City argues that, while the time‐spent factor may be 
relevant  in  other  situations,  it  is  not  relevant  here  because 
the emergencies that would force a street supervisor to drive 
a bus would infrequently occur. But the relevance of a given 
factor  often  waxes  and  wanes  depending  on  the  particular 
circumstances  presented.  That  doesn’t  mean  that  the  factor 
should be jettisoned completely. It simply means that the ju‐
ry  can  take  this  into  consideration  and  that  the  parties  can 
tailor their closing arguments to accentuate or minimize the 
factors  as  they  see  fit.  See  EEOC  v.  AutoZone,  Inc.,  809  F.3d 
916, 923 (7th Cir. 2016) (holding that the district court “was 
not obligated to promulgate … an inference within the jury 
instructions that the job function was not essential for a par‐
ticular  reason,”  and  that  the  court  could  “instead  allow  the 
[plaintiff]  to  make  its  …  argument  to  the  jury  in  its  closing 
arguments”). Doing otherwise would impermissibly transfer 
No. 15‐1114                                                                       9

fact‐finding  responsibilities  from  the  jury  to  the  judge  by 
narrowing the scope of the factual inquiry. 
    The  City  also  points  to  our  model  jury  instruction  con‐
cerning  essential  functions,  which  it  claims  is  silent  regard‐
ing  the  amount  of  time  spent  performing  job  functions.  See 
Seventh  Circuit  Pattern  Jury  Instructions  § 4.05.1  But  as 
Brown  correctly  notes,  the  City  ignores  subsection  d  of  the 
Committee’s Comments, which not only cites § 1630.2(n) but 
also notes that “evidence of whether a particular function is 
essential can include … how much time was spent on the job 
performing the function.” Id. § 4.05 cmt. d. 

                                                 
      1 Section 4.05 reads:  

           Under the ADA, Plaintiff was “qualified” if he had the skill, 
     experience,  education,  and  other  requirements  for  the  job  and 
     could do the job’s essential functions, either with or without [de‐
     scribe  requested  accommodation].  You  should  only  consider  Plain‐
     tiff’s abilities at the time when [describe challenged employment de‐
     cision]. 
          Not all job functions are “essential.” Essential functions are a 
     job’s  fundamental  duties.  In  deciding  whether  a  function  is  es‐
     sential, you may consider the reasons the job exists, the number 
     of employees Defendant has to do that kind of work, the degree 
     of  specialization  the  job  requires,  Defendant’s  judgment  about 
     what is required, the consequences of not requiring an employee 
     to  satisfy  that  function,  and  the  work  experience  of  others  who 
     held position. 
          [In  addition  to  specific  job  requirements,  an  employer  may 
     have  general  requirements  for  all  employees.  For  example,  the 
     employer  may  expect  employees  to  refrain  from  abusive  or 
     threatening conduct toward others, or may require a regular lev‐
     el of attendance.] 
Seventh Circuit Pattern Jury Instructions § 4.05 (alterations in original). 
10                                                         No. 15‐1114 

    Finally, the City claims that in Basith v. Cook County, 241 
F.3d 919 (7th Cir. 2001), we held that the time‐spent factor is 
irrelevant when “an employer has a valid reason for treating 
a job function as essential and that function goes to the core 
of the business’s operation.” But we announced no such rule 
in  Basith.  Rather,  we  concluded—after  considering  time 
spent and the other factors in the aggregate—that the job func‐
tion at issue was essential. Id. at 928–30. Furthermore, just as 
no single factor enumerated in § 1630.2(n) can comprise the 
entire essential‐function  analysis, see, e.g., id.; Shell,  789  F.3d 
at 718, nor can a single factor be excluded before the analysis 
has even begun. So the district court did not abuse its discre‐
tion  in  instructing  the  jury  to  consider  a  street  supervisor’s 
time spent driving buses.  
      C. Brown Mitigated Damages 
    Finally,  the  City  argues  that  the  district  court  erred  in 
awarding Brown damages because he failed to take reasona‐
ble  steps  to  mitigate  his  losses.  We  review  a  district  court’s 
findings  regarding  mitigation  of  damages  for  clear  error. 
Payne  v.  Sec.  Sav.  &  Loan  Ass’n,  F.A.,  924  F.2d  109,  111  (7th 
Cir. 1991). 
    A  lost‐wages  award  “compensates  an  unlawfully  dis‐
charged employee for the loss of earnings that he sustains as 
a  result  of  the  discharge.”  Mattenson  v.  Baxter  Healthcare 
Corp., 438 F.3d 763, 771 (7th Cir. 2006); EEOC v. Ilona of Hun‐
gary,  Inc.,  108  F.3d  1569,  1580  (7th  Cir.  1997).  Critically,  a 
plaintiff  alleging  employment  discrimination  generally  is 
required  to  mitigate  damages  by  making  diligent  efforts  to 
obtain  reasonably  comparable  employment.  See  Mattenson, 
438 F.3d at 771; Williams v. Pharmacia, Inc., 137 F.3d 944, 954 
(7th Cir.  1998).  The  employer generally bears the burden  of 
No. 15‐1114                                                        11

proving a failure to mitigate, which entails showing not only 
a lack of “reasonable diligence” but also “a reasonable likeli‐
hood  that  the  plaintiff  might  have  found  comparable  work 
by  exercising  reasonable  diligence.”  Hutchison  v.  Amateur 
Elec. Supply, Inc., 42 F.3d 1037, 1044 (7th Cir. 1994). 
    The  City  has  failed  to  meet  this  burden.  It  faults  Brown 
for  failing  to  “seek  any  employment  at  any  local  transit 
companies”;  however,  it  admitted  at  oral  argument  that 
CATS was the only bus company in town when Brown was 
fired. Nor has the City shown that any other transit compa‐
ny was within a reasonable driving distance of Brown’s resi‐
dence. 
    The City also faults Brown for starting his own company 
but  ignores  the  fact  that  “self‐employment,  if  reasonable, 
counts as permissible mitigation.” Smith v. Great Am. Restau‐
rants, Inc., 969 F.2d 430, 438 (7th Cir. 1992). And based on the 
evidence  from  trial,  there  is  little  reason  to  doubt  that 
Brown’s business was a legitimate and reasonable attempt to 
make money. For  one, hauling trailers across  the country  is 
certainly  related  to  Brown’s  various  positions  at  CATS, 
which  involved  driving,  fixing,  and  supervising  the  opera‐
tion  of  municipal  buses.  Moreover,  during  2012,  Brown 
made  63  trips  over  187  days  as  he  worked  to  establish  his 
business.  And  he  shut  down  operations  not  because  he  be‐
came  bored  with  the  work,  but  because  he  was  unable  to 
generate sufficient profits.  
    These  efforts  are  readily  distinguishable  from  the  cases 
on which the City relies. In Hansard v. Pepsi‐Cola Metropolitan 
Bottling,  the  court  held  that  a  former  vending  machine  re‐
pairman had failed to adequately mitigate damages by oper‐
ating a booth at flea markets on the weekend. 865 F.2d 1461, 
12                                                      No. 15‐1114 

1468 (5th  Cir.  1989).  In doing so, the court  emphasized  that 
the  plaintiff  “did  not  approach  the  flea  market  as  a  busi‐
ness,”  that  the  work  “was  never  more  than  a  part‐time  en‐
terprise,”  and  that  the  plaintiff  was  “fully  capable  of  con‐
tinuing  his  job  search  during  the  week.”  Id.;  cf.  Smith,  969 
F.2d  at  438  (distinguishing  Hansard  on  identical  grounds). 
And while the plaintiff in Boyd v. SCM Allied Paper operated 
his  own  barbeque  and  car  wash  business  following  his  ter‐
mination, there is no indication whether and to what extent 
these  endeavors  were  related  to  his  previous  position,  nor 
any  discussion  about  how  long  the  endeavors  lasted  or  the 
time and resources the plaintiff devoted to them. No. 84‐241, 
1986  WL  15558,  at  *14–15  (N.D.  Ind.  June  16,  1986).  So  the 
district  court  did  not  clearly  err  in  concluding  that  Brown 
had mitigated his damages. 
                       III.  CONCLUSION 
       The judgment of the district court is AFFIRMED.